Title: [Diary entry: 1 April 1787]
From: Washington, George
To: 

Sunday. first. Mercury at 36 in the Morning—54 at Noon and 50 at Night. Wind at No. West in the Morning and Southerly afterwards but not very fresh at any time of the day—Weather clear. At home all day. Mr. Hunter, Mr. Rumney, Mr. Porter, Doctr. Craik and a Captain Nixon dined here—all of whom except Mr. Hunter went away after it. In the evening, one Young who lives on Colo. Balls place, a Farmer, came here to see, he says, my drill plow & stayed all Night.